Opinion issued September 18, 2014.




                                         In The

                                 Court of Appeals
                                        For The

                            First District of Texas
                             ————————————
                                NO. 01-14-00209-CV
                              ———————————
                      IN RE MARSHALL SPEARS, Relator



            Original Proceeding on Petition for Writ of Mandamus




                           MEMORANDUM OPINION

      Relator, Marshall Spears, has filed a petition for a writ of mandamus,

contending that the trial court abused its discretion in granting the motion for new

trial of real party in interest, Randall Johnson, Individually and d/b/a CA Partners.1


1
      The underlying case is Marshall Spears v. Randall Johnson, Individually and d/b/a CA
      Partners, Nathan Randall Johnson, and JDC First Recovery, LLC, Cause No.
      12CV0026, in the 212th District Court of Galveston County, Texas, the Honorable Bret
      Griffin presiding. However, the Honorable David Garner signed the complained-of order.
      We deny the petition. We also deny Spears’s motion to transfer.



                                 PER CURIAM


Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                        2